Exhibit (10)G


TARGET CORPORATION
OFFICER EDCP
(2016 PLAN STATEMENT)


Amended and Restated
Effective April 3, 2016












































    




--------------------------------------------------------------------------------






TARGET CORPORATION
OFFICER EDCP
(2016 Plan Statement)
TABLE OF CONTENTS
 
SECTION 1 INTRODUCTION; DEFINITIONS
1


 
 
1.1
Name of Plan; History
1


 
 
1.2
Definitions
2


 
 
 
1.2.1
Account
2


 
 
 
1.2.2
Affiliate
2


 
 
 
1.2.3
Base Salary
2


 
 
 
1.2.4
Beneficiary
2


 
 
 
1.2.5
Board
2


 
 
 
1.2.6
Bonus
2


 
 
 
1.2.7
Certified Earnings
3


 
 
 
1.2.8
Change-in-Control.
3


 
 
 
1.2.9
Code
3


 
 
 
1.2.10
[Intentionally left blank.]
4


 
 
 
1.2.11
Company
4


 
 
 
1.2.12
Company’s Fiscal Year
4


 
 
 
1.2.13
Crediting Rate Alternative
4


 
 
 
1.2.14
Deferral Credit
4


 
 
 
1.2.15
Disabled
4


 
 
 
1.2.16
Discretionary Credit
4


 
 
 
1.2.17
Earnings Credit
4


 
 
 
1.2.18
EDCP
4


 
 
 
1.2.19
Effective Date
4


 
 
 
1.2.20
Eligible Compensation
5


 
 
 
1.2.21
Employee
5


 
 
 
1.2.22
Enhancement
5


 
 
 
1.2.23
ERISA
5


 
 
 
1.2.24
ESBP
5


 
 
 
1.2.25
ESBP Benefit
5


 
 
 
1.2.26
ESBP Benefit Transfer Credits
5


 
 
 
1.2.27
Newly Eligible Employee
5


 
 
 
1.2.28
Officer
5


 
 
 
1.2.29
Participant
5


 
 
 
1.2.30
Participating Employer
6


 
 
 
1.2.31
Performance Share Award
6


 
 
 
1.2.32
Plan
6


 
 
 
1.2.33
Plan Administrator
6


 
 
 
1.2.34
Plan Rules
6


 
 
 
1.2.35
Plan Statement
6


 
 
 
1.2.36
Plan Year
6


 
 
 
1.2.37
Restoration Match Credit
6


 
 
 
1.2.38
Signing Bonus
6


 
 
 
1.2.39
SPP Benefit
6


 
 
 
1.2.40
SPP Benefit Transfer Credit
6


 
 
 
1.2.41
Specified Employee
6


 



i

--------------------------------------------------------------------------------





 
 
1.2.42
Target 401(k) Plan
7


 
 
 
1.2.43
Target Pension Plan
7


 
 
 
1.2.44
Termination of Employment.
7


 
 
 
1.2.45
Trust
7


 
 
 
1.2.46
Unforeseeable Emergency
7


 
 
 
1.2.47
Valuation Date
7


 
 
 
1.2.48
Year of Service
8


 
 
 
 
 
 
 
 
SECTION 2 PARTICIPATION AND DEFERRAL ELECTIONS
9


 
 
2.1
Eligibility.
9


 
 
2.2
Special Rules for Participating Employees
9


 
 
2.3
Termination of Participation
9


 
 
2.4
Rehires and Transfers.
9


 
 
2.5
Effect on Employment.
10


 
 
2.6
Condition of Participation
10


 
 
2.7
Deferral Elections
11


 
 
2.8
Base Salary Deferrals
11


 
 
2.9
Bonus Deferrals
11


 
 
2.10
Performance Share Award Deferrals
12


 
 
2.11
Special Code Section 162(m) Deferral Elections
12


 
 
2.12
Cancellation of Deferral Elections.
13


 
 
 
 
 
 
 
SECTION 3 CREDITS TO ACCOUNTS
14


 
 
3.1
Elective Deferral Credit
14


 
 
3.2
Restoration Match Credit.
14


 
 
3.3
SPP Benefit Transfer Credits.
15


 
 
3.4
ESBP Benefit Transfer Credits.
16


 
 
3.5
Discretionary Credits
17


 
 
 
 
 
 
 
 
SECTION 4 ADJUSTMENTS OF ACCOUNTS
18


 
 
4.1
Establishment of Accounts
18


 
 
4.2
Adjustments of Accounts
18


 
 
4.3
Investment Adjustment
18


 
 
4.4
Enhancement.
18


 
 
4.5
Account Adjustments Upon a Change-in-Control or Plan Termination.
19


 
 
 
 
 
 
 
 
SECTION 5 VESTING
20


 
 
5.1
Deferral Credits and Restoration Match Credits
20


 
 
5.2
Discretionary Credits
20


 
 
5.3
Enhancement.
20


 
 
5.4
SPP Benefit Transfer Credit
20


 
 
5.5
ESBP Benefit Transfer Credit
20


 
 
5.6
Failure to Cooperate; Misinformation or Failure to Disclose
20


 
 
 
 
 
 
SECTION 6 DISTRIBUTION
21


 
 
6.1
Distribution Elections
21


 
 
6.2
General Rule
21


 
 
6.3
Six-Month Suspension for Specified Employees
24


 
 
6.4
Distribution on Account of Death; Distribution Following Death
24


 
 
6.5
Distribution on Account of Unforeseeable Emergency.
24


 
 
6.6
Designation of Beneficiaries.
25


 



ii

--------------------------------------------------------------------------------





 
6.7
Facility of Payment.
26


 
 
6.8
Tax Withholding
27


 
 
6.9
Payments Upon Rehire
27


 
 
6.10
Application for Distribution
27


 
 
6.11
Acceleration of Distributions
27


 
 
6.12
Delay of Distributions
27


 
 
 
 
 
 
 
SECTION 7 SOURCE OF PAYMENTS; NATURE OF INTEREST
28


 
 
7.1
Source of Payments.
28


 
 
7.2
Unfunded Obligation
28


 
 
7.3
Establishment of Trust
28


 
 
7.4
Spendthrift Provision
28


 
 
7.5
Compensation Recovery (Recoupment)
29


 
 
 
 
 
 
 
 
SECTION 8 ADOPTION, AMENDMENT AND TERMINATION
30


 
 
8.1
Adoption
30


 
 
8.2
Amendment.
30


 
 
8.3
Termination and Liquidation.
30


 
 
 
 
 
 
 
 
SECTION 9 CLAIM PROCEDURES
32


 
 
9.1
Claims Procedure
32


 
 
9.2
Rules and Regulations.
33


 
 
9.3
Limitations and Exhaustion.
34


 
 
 
 
 
 
 
SECTION 10 PLAN ADMINISTRATION
36


 
 
10.1
Plan Administration
36


 
 
10.2
Conflict of Interest
36


 
 
10.3
Service of Process
36


 
 
10.4
Choice of Law
37


 
 
10.5
Responsibility for Delegate
37


 
 
10.6
Expenses
37


 
 
10.7
Errors in Computations
37


 
 
10.8
Indemnification
37


 
 
10.9
Notice
37


 
 
 
 
 
 
 
SECTION 11 CONSTRUCTION
38


 
 
11.1
ERISA Status
38


 
 
11.2
IRC Status
38


 
 
11.3
Rules of Document Construction
38


 
 
11.4
References to Laws
38


 
 
11.5
Appendices
38


 
 
 
 
 
 
 
 
APPENDIX A
39


 











iii

--------------------------------------------------------------------------------






SECTION 1
INTRODUCTION; DEFINITIONS
1.1    Name of Plan; History. This Plan (formerly known as the “Target
Corporation SMG Executive Officer Deferred Compensation Plan) is a
non-qualified, unfunded plan established for the purpose of allowing a select
group of management or highly compensated employees to defer the receipt of
income. This Plan was originally adopted effective as of January 1, 1997 and was
amended at various times thereafter. Effective April 30, 2002, Participants in
this Plan who were members of the Company’s Corporate Operating Committee
received credits under this Plan equal to the present value of their benefit
under the supplemental pension plans maintained by the Company. Each subsequent
April, the Participant receives annual SPP Benefit Transfer Credits equal to the
change in value of his or her benefit under the supplemental pension plans.
Effective July 31, 2002, this program was extended to include all officers of
the Company. Effective April 30, 2002, Participants in this Plan who were
members of the Company’s Corporate Operating Committee received credits under
this Plan equal to the present value of their benefit under the Company’s ESBP.
Each subsequent April, Participants received annual credits equal to the change
in value of his or her benefit under the ESBP. Effective October 28, 2005, all
officers who had not previously received ESBP Benefit Transfer Credits, received
a one-time transfer of the present value of their benefit under the ESBP. As of
January 28, 2006, a one-time ESBP credit was made to certain executive committee
members and no subsequent ESBP Benefit Transfer Credits were made to those
receiving the one-time ESBP credit. From time to time, certain participants in
the Target Corporation Deferred Compensation Plan – Senior Management Group
(“ODCP”) and the Company negotiated to transfer the economic value of their
benefit under ODCP to this Plan. Officers eligible to receive performance share
awards granted in the fiscal years ending February 1, 2003 and January 31, 2004
had an opportunity to defer receipt of the value of the earned performance
shares into this Plan at the end of the performance period. The performance
period for the shares granted in 2003 ended February 3, 2007. The performance
period for the shares granted in 2004 ended February 2, 2008. Effective January
1, 2005 (and other effective dates as specifically provided), this Plan was
operated in compliance with Code section 409A. Effective January 29, 2006,
members of the Company’s executive committee ceased to be eligible to receive
enhanced earnings on their account balances. The Plan, which is intended to
comply with Code section 409A, was amended and restated effective January 1,
2009. The Plan was amended and restated to incorporate the Company’s recoupment
policy effective January 13, 2010. The Plan was amended and restated to reflect
Plan administration and amendment changes authorized by the Board on November
10, 2010, to modify the Change in Control definition, and to set forth special
provisions that are applicable to certain Participants who transfer to Canada,
effective as of June 8, 2011. The Plan was amended and restated to reflect the
replacement of the Stable Value Crediting Rate Alternative with the
Intermediate-Term Bond Crediting Rate Alternative beginning June 6, 2012,
effective as of June 5, 2012. The Plan was amended and restated to revise the
method for distributing the final SPP Transfer Credit following a Termination of
Employment for amounts accruing on or after January 1, 2014, to clarify the
differences between “executive officer” and “member of the executive committee,”
and to clarify the timing of certain post-death payments, effective December 1,
2013. The Plan was amended and restated effective January 1, 2014 to freeze that
portion of the annual SPP Transfer Credit that arises from a positive accrual
under SPP III after February 3, 2013 solely from treating the Participant as
five years older than his or her actual age for purposes of determining the
amount of the annual SPP Benefit Transfer Credit. The Plan was amended and
restated effective January 1, 2015 (i) to revise the participation rules for
Participants who are transferred to Canada on a temporary basis, (ii) to modify
the Restoration Match Credit determination to cover Participants who are
entitled to differing qualified 401(k) plan matching contribution percentages,
(iii) to change the phrase “member of the executive committee” to “executive
Officer” each place the phrase appears, and (iv) to define the term executive
Officer




--------------------------------------------------------------------------------






to mean a Section 16 officer or executive officer as defined under Federal
securities laws. The Plan was amended and restated effective April 3, 2016, as
provided in this Plan Statement, (i) to provide that the Restoration Match
Credit will, under certain circumstances, be credited to a Participant’s Account
prior to the end of the Plan Year, effective for Plan Years beginning on or
after January 1, 2017, (ii) to delete Appendix B – Participants on Temporary
Assignment to Canada because it has ceased to be applicable, (iii) to clarify
the definition of executive Officer as being an “executive officer” under Item
401 of Regulation S-K, and (iv) to remove unnecessary language from the
recoupment provisions.
1.2    Definitions. When the following terms are used herein with initial
capital letters, they shall have the following meanings:
1.2.1    Account. “Account” means the separate bookkeeping account representing
the separate unfunded and unsecured general obligation of the Participating
Employers established with respect to each person who is a Participant in this
Plan. Within each Participant’s Account, separate subaccounts shall be
maintained to the extent the Plan Administrator determines it to be necessary or
desirable for the administration of this Plan.
1.2.2    Affiliate. An “Affiliate” is the Company and all persons, with whom the
Company would be considered a single employer under Code section 414(b) or
414(c).
1.2.3    Base Salary. “Base Salary” with respect to a Plan Year means Certified
Earnings as modified by the rules below:
(a)
the limits imposed by Code section 401(a)(17) will not apply;

(b)
deferrals under Section 2.8 of this Plan are included as Base Salary; and

(c)
Bonus and Signing Bonus amounts are not included as Base Salary.

1.2.4    Beneficiary. “Beneficiary” means an individual (human being), a trust
that is a United Sates person within the meaning of the Code, a person that has
been recognized as a charitable organization under Code section 170(b), or the
Participant’s estate designated in accordance with Section 6.7 to receive all or
a part of the Participant’s Account in the event of the Participant’s death
prior to full distribution thereof. A person so designated shall not be
considered a Beneficiary until the death of the Participant.
1.2.5    Board. “Board” is the Board of Directors of the Company, or such
committee of the Board of Directors to which the Board of Directors of the
Company has delegated the respective authority.
1.2.6    Bonus. “Bonus” with respect to a Plan Year means that portion of
Certified Earnings that is equal to the amount payable under any regular
incentive plan of a Participating Employer that is earned, or intended to be
earned, over a period of at least a calendar year or fiscal year as modified by
the rules below:
(a)
the limits imposed by Code section 401(a)(17) will not apply;

(b)
deferrals under Section 2.9 of this Plan are included as Bonus; and

(c)
Signing Bonus amounts are not included as Bonus.



2

--------------------------------------------------------------------------------





1.2.7    Certified Earnings. “Certified Earnings” has the same meaning as the
defined term in the Target 401(k) Plan (determined without regard to the 30-day
receipt rule); provided, however, “Certified Earnings” shall not include
compensation that is accrued for any period following a Participant’s
Termination of Employment.
1.2.8    Change in Control. “Change-in-Control” means one of the following:
(a)
Individuals who are Continuing Directors cease for any reason to constitute 50%
or more of the directors of the Company; or

(b)
30% or more of the outstanding voting power of the Voting Stock of the Company
is acquired or beneficially owned (within the meaning of Rule 13d-3 under the
Exchange Act) by any Person, other than an entity resulting from a Business
Combination in which clauses (x) and (y) of Section 1.2.8(c) apply; or

(c)
the consummation of a merger or consolidation of the Company with or into
another entity, a statutory share exchange, a sale or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets or a similar business combination (each, a “Business
Combination”), in each case unless, immediately following such Business
Combination, (x) all or substantially all of the beneficial owners (within the
meaning of Rule 13d-3 under the Exchange Act) of the Company’s Voting Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the voting power of the then outstanding shares of
voting stock (or comparable voting equity interests) of the surviving or
acquiring entity resulting from such Business Combination (including such
beneficial ownership of an entity that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries), in substantially the same proportions (as
compared to the other beneficial owners of the Company’s Voting Stock
immediately prior to such Business Combination) as their beneficial ownership of
the Company’s Voting Stock immediately prior to such Business Combination, and
(y) no Person beneficially owns, directly or indirectly, 30% or more of the
voting power of the outstanding voting stock (or comparable equity interests) of
the surviving or acquiring entity (other than a direct or indirect parent entity
of the surviving or acquiring entity, that, after giving effect to the Business
Combination, beneficially owns, directly or indirectly, 100% of the outstanding
voting stock (or comparable equity interests) of the surviving or acquiring
entity); or

(d)
approval by the shareholders of a definitive agreement or plan to liquidate or
dissolve the Company.

For purposes of this Section 1.2.8:
“Continuing Director” means an individual (A) who is, as of June 8, 2011, a
director of the Company, or (B) who becomes a director of the Company after June
8, 2011, and whose initial appointment, or nomination for election by the
Company’s shareholders, was approved by at least a majority of the then
Continuing Directors; provided, however, that any individual whose initial
assumption of office occurs as a result of either an actual or threatened
contested election by any Person (other than the Board of Directors) seeking the


3

--------------------------------------------------------------------------------





election of such nominee in which the number of nominees exceeds the number of
directors to be elected shall not be a Continuing Director;
“Person” means any individual, firm, corporation or other entity and shall
include any group comprised of any person and any other person with whom such
person or any affiliate or associate (as defined in Rule 14a-1(a) of the
Exchange Act) of such person has any agreement, arrangement or understanding,
directly or indirectly, for the purpose of acquiring, holding, voting or
disposing of any capital stock of the Company;
“Voting Stock” means all then-outstanding capital stock of the Company entitled
to vote generally in the election of directors of the Company: and
“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, and the regulations promulgated thereunder.
1.2.9    Code. “Code” means the Internal Revenue Code of 1986, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued hereunder).
1.2.10    [Intentionally left blank.]
1.2.11    Company. “Company” means Target Corporation, a Minnesota corporation,
or any successor thereto.
1.2.12    Company’s Fiscal Year. “Company’s Fiscal Year” means the period
commencing on the Sunday that immediately follows the Saturday that is nearest
to the last day in January through the Saturday that is nearest to the last day
in January in the following year.
1.2.13    Crediting Rate Alternative. “Crediting Rate Alternative” means a
hypothetical investment option used for the purpose of measuring income, gains
and losses to the Accounts of Participants (as if the Accounts had in fact been
so invested). The Crediting Rate Alternatives shall be designated in writing by
the Plan Administrator.
1.2.14    Deferral Credit. A “Deferral Credit” is the amount credited to a
Participant’s Account pursuant to Section 3.1.
1.2.15    Disabled. A Participant will be “Disabled” if he or she has become
entitled to receive disability income benefits under the provisions of the
Social Security Act.
1.2.16    Discretionary Credit. A “Discretionary Credit” is the amount credited
to a Participant’s Account pursuant to Section 3.5.
1.2.17    Earnings Credit. “Earnings Credit” means the investment adjustment
credited to a Participant’s Account pursuant to Section 4.3 or Section 4.5 as
applicable.
1.2.18    EDCP. “EDCP” means the Target Corporation EDCP, a non-qualified,
unfunded deferred compensation plan maintained by the Company and certain other
Affiliates.
1.2.19    Effective Date. The “Effective Date” of this Plan Statement is April
3, 2016, except as otherwise provided.


4

--------------------------------------------------------------------------------





1.2.20    Eligible Compensation. “Eligible Compensation” means, the Base Salary,
Bonus and Performance Share Award that the Participant receives or is entitled
to receive from his or her Participating Employer for services rendered.
1.2.21    Employee. An “Employee” is an individual who performs services for a
Participating Employer as an employee of the Participating Employer (as
classified by the Participating Employer at the time the services are preformed
and without regard to any subsequent reclassification) and does not include any
individual who is classified an independent contractor.
1.2.22    Enhancement. “Enhancement” means an additional .1667% of investment
earnings per month added to the applicable Crediting Rate Alternatives as
provided in Section 4.4.
1.2.23    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended (including, when the context requires, all regulations,
interpretations and rulings issued thereunder).
1.2.24    ESBP. “ESBP” means the Target Corporation Post Retirement Executive
Survivor Benefit Plan.
1.2.25    ESBP Benefit. “ESBP Benefit” means the actuarial lump sum present
value of a Participant’s survivor benefit under the ESBP determined as of a
particular determination date under Section 3.4 but without regard to whether
the Participant had experienced either an “early retirement” or “normal
retirement” under the Target Pension Plan as provided under the ESBP. The
present value of such survivor benefit will be determined by the Company in its
sole and absolute discretion based on such interest rates, mortality factors and
other assumptions deemed appropriate by the Company.
1.2.26    ESBP Benefit Transfer Credits. “ESBP Benefit Transfer Credits” are the
initial and annual credits to a Participant’s Account under Section 3.4.
1.2.27    Newly Eligible Employee. “Newly Eligible Employee” means an Employee
who either (i) was not previously eligible to participate in this Plan or any
other non-qualified, deferred compensation plans maintained by a Participating
Employer or other Affiliate, (ii) had been paid all amounts previously deferred
under all non-qualified, deferred compensation plans maintained by a
Participating Employer or other Affiliate and had ceased to be eligible to
continue to participate in such plans on or before the date of payment of all
amounts due under such plans, or (iii) was not eligible to participate in any
non-qualified deferred compensation plans (other than the accrual of earnings)
maintained by a Participating Employer or other Affiliate at any time during the
24-month period ending on the date the Employee has again become eligible to
participate in the Plan.
1.2.28    Officer. An “Officer” is any executive Officer and any other Employee
who is designated and categorized as an officer of the Company or other
Affiliate by the Company’s Chief Executive Officer. An executive Officer is any
employee of the Company or other Affiliate who is an “executive officer” under
Item 401 of Regulation S-K.
1.2.29    Participant. A “Participant” is an Employee who becomes a Participant
in this Plan in accordance with the provisions of Section 2. An Employee who has
become a Participant shall be considered to continue as a Participant in this
Plan until the date when the Participant no longer has any Account under this
Plan, or the date of the Participant’s death, if earlier.


5

--------------------------------------------------------------------------------





1.2.30    Participating Employer. “Participating Employer” means the Company and
each other Affiliate that, with the consent of the Plan Administrator, adopts
this Plan. A Participating Employer shall cease to be a Participating Employer
on the date it ceases to be an Affiliate.
1.2.31    Performance Share Award. “Performance Share Award” means a performance
share award issued under the Company’s Long-Term Incentive Plan of 1999 or the
Company’s Long-Term Incentive Plan of 2004.
1.2.32    Plan. “Plan” means the nonqualified, unfunded income deferral program
maintained by the Company and established for the benefit of Participants
eligible to participate therein, as set forth in this Plan Statement. As used
herein, “Plan” does not refer to the documents pursuant to which this Plan is
maintained. That document is referred to herein as the “Plan Statement”. The
Plan shall be referred to as the “Target Corporation Officer EDCP” (formerly
known as the Target Corporation SMG Executive Deferred Compensation Plan).
1.2.33    Plan Administrator. “Plan Administrator” is the individual designated
in Sec. 10.1.1, or, if applicable, its delegate.
1.2.34    Plan Rules. “Plan Rules” are rules, policies, practices or procedures
adopted by the Plan Administrator or its delegate pursuant to Section 10.1.5.
1.2.35    Plan Statement. “Plan Statement” means this document entitled “Target
Corporation Officer EDCP (2016 Plan Statement),” as adopted by the Company,
effective as of April 3, 2016, as the same may be amended from time to time.
1.2.36    Plan Year. “Plan Year” means the period from January 1 through
December 31.
1.2.37    Restoration Match Credit. “Restoration Match Credit” is the amount
credited to a Participant’s Account pursuant to Section 3.2.
1.2.38    Signing Bonus. “Signing Bonus” is the cash remuneration earned
following a period of employment provided to certain new Employees related to
their acceptance of employment with a Participating Employer.
1.2.39    SPP Benefit. “SPP Benefit” means the amount determined under Appendix
A.
1.2.40    SPP Benefit Transfer Credit. “SPP Benefit Transfer Credit” is the
amount credited to a Participant’s Account under Section 3.3.
1.2.41    Specified Employee. For purposes of complying with the requirements of
Code section 409A(a)(2)(B)(i) (relating to the 6 month suspension of certain
benefit distributions), an individual is a “Specified Employee” if on his or her
Termination of Employment, the Company or other Affiliate has stock that is
traded on an established securities market within the meaning of Code section
409A(a)(2)(B) and such individual is a “key employee” (defined below). For this
purpose, an individual is a “key employee” during the 12-month period beginning
on April 1 immediately following the calendar year in which the individual was
employed by the Company and other Affiliates, and satisfied, at any time within
such calendar year, the requirements of Code section 416(i)(1)(A)(i), (ii) or
(iii) (without regard to Code section 416(i)(5)). An individual will not be
treated as a Specified Employee if the individual is not required to be treated
as a Specified Employee under Treasury Regulations issued under Code section
409A.


6

--------------------------------------------------------------------------------





1.2.42    Target 401(k) Plan. “Target 401(k) Plan” means the tax-qualified
defined contribution retirement plan, with a qualified cash or deferred
arrangement, established by the Company for the benefit of employees eligible to
participate therein, including both the Target Corporation 401(k) Plan and the
Target Corporation Ventures 401(k) Plan.
1.2.43    Target Pension Plan. “Target Pension Plan” means the tax qualified
defined benefit pension plan, established for the benefit of employees eligible
to participate therein, and known as the Target Corporation Pension Plan,
including any predecessor plan(s) or successor plan.
1.2.44    Termination of Employment.
(a)
For purposes of determining entitlement to or the amount of benefits under the
Plan, “Termination of Employment” means a severance of a Participant’s
employment relationship with each Participating Employer and all Affiliates, for
any reason.

(b)
For purposes of determining when a distribution will be made under the Plan, a
“Termination of Employment” will be deemed to occur if, based on the relevant
facts and circumstances to the Participant, the Participating Employer, all
Affiliates and Participant reasonably anticipate that the level of bona fide
future services to be performed by the Participant for the Participating
Employer and all Affiliates will permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period.

(c)
A bona fide leave of absence that is six months or less, or during which an
individual retains a reemployment right, will not cause a Termination of
Employment. In the case of a leave of absence without a right of reemployment
that exceeds the time periods described in this paragraph, a Termination of
Employment will be deemed to occur once the leave of absence exceeds six months.

(d)
Notwithstanding the foregoing, a Termination of Employment shall not occur
unless such termination also qualifies as a “separation from service,” as
defined under Code section 409A and related guidance thereunder.

1.2.45    Trust. “Trust” means the Target Corporation Deferred Compensation
Trust Agreement, dated January 1, 2009 by and between the Company and State
Street Bank and Trust Company, as it is amended from time to time, or similar
trust agreement.
1.2.46    Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (within the meaning of
Code section 152(a)) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, but only if
and to the extent such Unforeseeable Emergency constitutes an “unforeseeable
emergency” under Code section 409A.
1.2.47    Valuation Date. “Valuation Date” means each business day on which the
New York Stock Exchange is open.


7

--------------------------------------------------------------------------------





1.2.48    Year of Service. A “Year of Service” means each 12-consecutive month
period an individual is an Employee after the date the individual is first
eligible to participate under this Plan or any other non-qualified deferred
compensation plan maintained by a Participating Employer.


8

--------------------------------------------------------------------------------







SECTION 2
PARTICIPATION AND DEFERRAL ELECTIONS
2.1    Eligibility.
2.1.1    An Employee is eligible to participate in this Plan on the first day of
a Plan Year if, on such day, he or she:
(a)
is a “qualified employee” as that term is defined in the Target 401(k) Plan; and

(b)
is an Officer.

2.1.2    A Newly Eligible Employee is eligible to participate in this Plan on
the date that is 30 days after the date he or she satisfies the requirements in
Section 2.1.1.
2.1.3    An Employee shall, as a condition of participation in this Plan,
complete such forms and make such elections in accordance with Plan Rules as the
Plan Administrator may require. An Employee who satisfies the requirements of
this Section 2.1 is eligible to participate in this Plan in accordance with and
subject to the requirements of this Plan.
2.1.4    An Employee who has had a Termination of Employment as defined in
Section 1.2.44(b), will not be eligible to make deferral elections for
subsequent Plan Years until otherwise notified by the Plan Administrator. Any
deferral election in effect at the time of such Termination of Employment will
continue to apply with respect to any Eligible Compensation received from a
Participating Employer or other Affiliate. Such Employee will still be eligible
to receive credits, if any, pursuant to Sections 3.2, 3.3, 3.4 and 3.5.
2.2    Special Rules for Participating Employees. A Participant who transfers
employment from one Participating Employer to another Affiliate, whether or not
a Participating Employer will, for the duration of the Plan Year in which the
transfer occurs, continue to participate in this Plan in accordance with the
deferral election in effect at the time of such transfer. A Participant who is
simultaneously employed with more than one Participating Employer will
participate in this Plan as an Employee of each such Participating Employer on
the basis of a single deferral election applied separately to his or her
respective, Eligible Compensation from each Participating Employer.
2.3    Termination of Participation. Except as otherwise specifically provided
in this Plan Statement or by the Plan Administrator, an Employee who ceases to
satisfy the requirements of Section 2.1 is not eligible to continue to
participate in the Plan, provided, that any deferral elections in effect, and
irrevocable, will continue to apply with respect to any Eligible Compensation
received from a Participating Employer or other Affiliate. The Participant’s
Account will continue to be governed by the terms of the Plan until such time as
the Participant’s Account balance is paid in accordance with the terms of the
Plan. A Participant or Beneficiary will cease to be such as of the date on which
his or her entire Account balance has been distributed.
2.4    Rehires and Transfers.
2.4.1    A Participant who incurs a Termination of Employment and is rehired
during the same calendar year will continue Base Salary deferrals for such
calendar year in accordance with his or her election in effect immediately prior
to the Termination of Employment.


9

--------------------------------------------------------------------------------





2.4.2    A Participant who incurs a Termination of Employment and is rehired
prior to the later of the end of the Plan Year or the date the Bonus for such
Plan Year is paid in cash, will continue Bonus Deferrals for such Plan Year in
accordance with his or her election in effect immediately prior to the
Termination of Employment.
2.4.3    Transfers from Non-Officer Plan. An Employee who is a Participant in
the EDCP and is promoted to an Officer position will cease to be eligible to
participate in the EDCP and will be eligible to participate in this Plan,
subject to the following rules:
(a)
The Employee will become a Participant in this Plan immediately upon satisfying
the requirements to participate hereunder.

(b)
The Employee’s deferral elections made under the EDCP will transfer to the Plan
and continue as an election made under Section 2.

(c)
The Employee’s account maintained under the EDCP will be transferred to the
Employee’s Account under this Plan.

(d)
The Employee’s distribution elections made under the EDCP (including any default
distributions) will transfer to this Plan and continue as the distribution
elections made under this Plan.

(e)
The Employee’s beneficiary designation made under the EDCP will be treated as
the Employee’s Beneficiary designation under this Plan until changed in
accordance with Section 6.7.

2.5    Effect on Employment.
2.5.1    Not a Term of Employment. Neither the terms of this Plan Statement nor
the benefits under this Plan (including the continuance thereof) shall be a term
of the employment of any Employee.
2.5.2    Not an Employment Contract. This Plan is not and shall not be deemed to
constitute a contract of employment between any Participating Employer and any
Employee or other person, nor shall anything herein contained be deemed to give
any Employee or other person any right to be retained in any Participating
Employer’s employ or in any way limit or restrict any Participating Employer’s
right or power to discharge any Employee or other person at any time and to
treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant in this Plan.
2.6    Condition of Participation
2.6.1    Cooperation. Each Participant shall cooperate with the Plan
Administrator by furnishing any and all information requested by the Plan
Administrator in order to facilitate the payment of benefits hereunder and
taking such other relevant action as may be requested by the Plan Administrator.
If a Participant refuses to cooperate, neither the Company nor any Participating
Employer shall have any further obligation to the Participant under this Plan,
other than payment to such Participant of the aggregate amount of Eligible
Compensation deferred under Section 3.1.
2.6.2    Plan Terms and Rules. Each Participant, as a condition of participation
in this Plan, is bound by all the terms and conditions of this Plan and the Plan
Rules.


10

--------------------------------------------------------------------------------





2.7    Deferral Elections. An Employee who satisfies the eligibility
requirements of Section 2 may, at the time and in the manner provided hereunder,
elect to defer the receipt of his or her Eligible Compensation.
2.7.1    General Rule. Except as otherwise provided in this Plan, an election
shall be made before the beginning of the Plan Year during which the Participant
performs services for which the Eligible Compensation is earned. The election
must designate the percentage of the Base Salary, Bonus or Performance Share
Award which shall be deferred under this Plan. In accordance with Plan Rules,
the Plan Administrator will determine the manner and timing required to file a
deferral election. No deferral election shall be effective unless prior to the
deadline for making such election, the Participant has filed with the Plan
Administrator, in accordance with Plan Rules, an insurance consent form
permitting the Participating Employer or Company to purchase and maintain life
insurance coverage on the Employee with the Participating Employer or Company as
the beneficiary. An election to defer Eligible Compensation for the Plan Year or
other period is irrevocable once it has been accepted by the Plan Administrator
and the deadline for making such election has expired, except as otherwise
provided under this Plan.
2.7.2    Newly Eligible Employees. For a Newly Eligible Employee, the deferral
election may be made after the first day of a Plan Year provided it is made
within 30 days after becoming eligible to participate in this Plan. Such a
deferral election by a Newly Eligible Employee is irrevocable once it has been
received by the Plan Administrator and the deadline for making such election has
expired, except as otherwise provided under this Plan. Such election will be
effective with respect to Eligible Compensation payable for services performed
after becoming eligible for this Plan and commencing with the next full pay
period after the deferral election becomes irrevocable.
2.7.3    Terminations of Employment. A Participant who completes a deferral
election in accordance with this Section 2.7, but who has a Termination of
Employment prior to the expiration of the deadline for making such election,
will be deemed to have made no deferral election for the respective period.
2.8    Base Salary Deferrals. A Participant’s election to defer Base Salary is
subject to the following requirements:
2.8.1    A Base Salary deferral election will be effective with respect to the
first paycheck issued during the Plan Year, including for the payroll period
that includes the last day of the preceding Plan Year, and such election will
remain in effect through the last paycheck issued during the Plan Year.
2.8.2    Except as provided in Section 2.11, the Base Salary deferral percentage
may not exceed 80%.
2.9    Bonus Deferrals. A Participant’s election to defer his or her Bonus is
subject to the following requirements:
2.9.1    A Bonus deferral election will be in effect for service periods that
begin in the Plan Year immediately following the date the election becomes
irrevocable and continue through the end of the Plan Year or if the Bonus is
paid after such Plan Year, through the date the Bonus would have been paid in
cash. Notwithstanding Section 2.7.2, a Newly Eligible Employee may not elect to
defer a Bonus that is payable with respect to a service period that begins
before the effective date of the Newly Eligible Employee’s deferral election.


11

--------------------------------------------------------------------------------





2.9.2    A Participant’s Bonus effective deferral percentage may not exceed 80%,
except as provided in Section 2.11 or with respect to executive Officers, as
provided in Plan Rules.
2.9.3    If the Plan Administrator determines that a Participant’s Bonus is
“performance-based compensation” within the meaning of Code section 409A, then,
consistent with Plan Rules, the Participant’s deferral election may be made no
later than six months before the last day of the performance period during which
the Bonus is earned.
2.9.4    If a Participant has a Termination of Employment before the end of the
service period for any Bonus, but is still entitled to receive a bonus, the
Participant’s existing Bonus deferral election will continue to apply.
2.10    Performance Share Award Deferrals. A Participant’s election to defer his
or her Performance Share Award is subject to the following requirements:
2.10.1    The election is available for Performance Share Awards issued in the
Company’s Fiscal Year ending in calendar year 2003 and 2004.
2.10.2    A Participant’s Performance Share Award deferral percentage may not
exceed 100%.
2.10.3    If the Plan Administrator determines that a Participant’s Performance
Share Award is “performance-based compensation” within the meaning of Code
section 409A, then the Participant’s Performance Share Award deferral election
must be made no later than twenty-four (24) months prior to the date the
Performance Share Award would otherwise be paid in the form of cash or Company
stock, or, if earlier, six (6) months before the end of the period over which
the services giving rise to the Performance Share Award were performed.
2.10.4    The “Plan Committee” as defined under the Company’s Long Term
Incentive Plan shall determine, in its sole and absolute discretion for each
Plan Year during which a Performance Share Award is issued, whether Participants
in any group or class are eligible to make deferral elections under this Section
2.10 with respect to a Performance Share Award.
2.11    Special Code Section 162(m) Deferral Elections. Notwithstanding Sections
2.8 and 2.9, a Participant who, prior to the beginning of a Plan Year, is
identified by the Plan Administrator as a potential “covered employee” (within
the meaning of Code section 162(m)) for the Company’s Fiscal Year either ending
in or beginning in the Plan Year may:
2.11.1    Make a Base Salary deferral election for the Plan Year that consists
of two parts:
(a)
the first part of the election will apply with respect to the first paycheck
issued during the applicable Plan Year through the last paycheck issued prior to
the end of the Company’s Fiscal Year ending in the Plan Year, and

(b)
the second part will apply to the paychecks issued after the beginning of the
Company’s Fiscal Year beginning in such Plan Year and issued prior to the end of
such Plan Year.



12

--------------------------------------------------------------------------------





2.11.2    Make a separate Bonus deferral election for the Plan Year with respect
to:
(a)
The Bonus amounts that satisfy the requirements of performance-based
compensation under Code section 162(m), and

(b)
All other Bonus amounts as determined by the Plan Administrator.

The Plan Administrator will set the maximum Bonus deferral percentage under this
Section 2.11.2 in its sole discretion, on a Participant by Participant basis.
2.12    Cancellation of Deferral Elections.
2.12.1    401(k) Hardship. Notwithstanding any provisions in the Plan to the
contrary, an election to defer under Sections 2.8, 2.9, and 2.10 will be
cancelled to the extent necessary for the Participating Employer to comply with
the hardship withdrawal provisions of such Participating Employer’s 401(k) plan.
(a)
An election to defer Base Salary amounts for the Plan Year during which the
hardship withdrawal was made will be cancelled. Further, no Base Salary deferral
election will be effective for the next Plan Year if the hardship withdrawal
occurs after June 30, and on or before December 31 of the calendar year.

(b)
Any election to defer Bonus or Performance Share Award amounts in effect at the
time of the hardship withdrawal will be cancelled. Further, no deferral election
for a Bonus related to service in the next Plan Year will be effective if the
hardship withdrawal occurs after June 30, and on or before December 31 of the
calendar year.

2.12.2    Unforeseeable Emergency. Notwithstanding any provisions in the Plan to
the contrary, an election to defer under Sections 2.8, 2.9, and 2.10 will be
cancelled for the remaining portion of the Plan Year in the event the
Participant has received a distribution on account of an Unforeseeable Emergency
under Section 6.5. The revocation shall be made at the time and in the manner
specified in Plan Rules and must otherwise comply with the requirements of
Section 6.5.


13

--------------------------------------------------------------------------------





SECTION 3
CREDITS TO ACCOUNTS
3.1    Elective Deferral Credit. The Plan Administrator shall credit to the
Account of each Participant the amount, if any, of Eligible Compensation the
Participant elected to defer pursuant to Section 2. Such amount shall be
credited as nearly as practicable as of the time or times when the Eligible
Compensation would have been paid to the Participant but for the election to
defer.
3.2    Restoration Match Credit.
3.2.1    Eligibility for Credit. An Employee who satisfies the eligibility
requirements of Section 2.1 during a Plan Year will receive a Restoration Match
Credit for the Plan Year if he or she: (i) was actively employed and eligible to
participate in this Plan on the last business day of the Plan Year; (ii) has
experienced a Termination of Employment as defined under Section 1.2.44(a)
during the Plan Year after attaining age 55 and completing five (5) “years of
vesting service” as defined in the Target Pension Plan; (iii) has experienced a
Termination of Employment as a result of death; or (iv) has become Disabled
during such Plan Year.
3.2.2    Amount of Credit. A Participant who satisfies the requirements of
Section 3.2.1 is entitled to a Restoration Match Credit equal to the sum of:
(a)
The maximum matching contribution percentage the Participant is eligible to
receive on deferrals under the applicable Target 401(k) Plan multiplied by the
Participant’s Base Salary and Bonus that is deferred under this Plan during the
Plan Year; and

(b)
The maximum matching contribution percentage the Participant is eligible to
receive on deferrals under the applicable Target 401(k) Plan multiplied by the
Participant’s Plan Year Base Salary and Bonus that is not deferred under this
Plan during the Plan Year and that exceeds the compensation limit in effect
under Code section 401(a)(17) for such Plan Year;

provided, however, that: (y) no Restoration Match Credit shall be made for Base
Salary or Bonus paid prior to the date the Participant became eligible to
participate in the Target 401(k) Plan, and (z) the credit under this Section
3.2.2 will not exceed the amount of Deferral Credits made by the Participant
under Section 3.1 during the Plan Year.
3.2.3    Crediting to Account.     For Plan Years beginning prior to January 1,
2017, the Plan Administrator shall credit to a Participant’s Account as of the
last business day of the Plan Year the amount of the Restoration Match Credit
determined for the Plan Year for that Participant under Section 3.2.2. Effective
for Plan Years beginning on or after January 1, 2017, the Plan Administrator
shall credit to a Participant’s Account the amount of the Restoration Match
Credit determined for the Plan Year for that Participant under Section 3.2.2 as
of the date determined as follows:
(a)
the date of the Participant’s death; or



(b)
for any Participant not described in Paragraph (a) above, the last business day
of the Plan Year.





14

--------------------------------------------------------------------------------





3.2.4    Credit Upon Change-in-Control. Upon a Change-in-Control that causes the
Plan to be terminated under Section 8.3.2, the Plan Administrator shall credit
to a Participant’s Account as of the date of the Plan termination a Restoration
Match Credit determined for the Plan Year for that Participant under Section
3.2.2 through such date. Any subsequent determination of the Restoration Match
Credit during the same Plan Year will be made under Section 3.2.2, less any
amounts previously credited under this Section 3.2.4.
3.3    SPP Benefit Transfer Credits.
3.3.1    Eligibility. A Participant who satisfies the eligibility requirements
of Section 2.1 shall receive an SPP Benefit Transfer Credit under this Plan if
he or she: (i) is classified as an Officer of the Company; and (ii) has a vested
benefit under the Target Pension Plan, including a vested interest arising on
account of the Participant’s death.
3.3.2    Initial SPP Benefit Transfer Credit.
(a)
A Participant who satisfies the requirements of Section 3.3.1 receives an
initial SPP Benefit Transfer Credit on or about the April 30 (or immediately
preceding business day) immediately following the calendar year in which the
Participant becomes eligible under Section 3.3.1, in an amount equal to the
actuarial lump sum present value on March 31 (or immediately preceding business
day) for the Participant’s SPP Benefit accrued through the preceding December
31. In the case of Participant who is an Executive officer, such transfer will
be made and determined on or about the last business day prior to the end of the
Company’s Fiscal Year.

(b)
Upon a Plan termination on account of a Change-in-Control under Section 8.3.2,
the Plan Administrator shall credit the initial SPP Benefit Transfer Credit to a
Participant’s Account as of the Plan termination effective date in an amount
equal to the actuarial lump sum present value on the Plan termination effective
date.

3.3.3    Annual SPP Benefit Transfer Credit. A Participant who has received an
initial SPP Benefit Transfer Credit under the Plan, who is eligible to receive
credits pursuant to Section 3.3.1, and who is employed by a Participating
Employer during a Plan Year will receive an annual SPP Benefit Transfer Credit
to his or her Account under the Plan as follows:
(a)
For each Plan Year, the annual SPP Benefit Transfer Credit will be the
difference between (i) the SPP Benefit determined as the last day of the Plan
Year expressed as the actuarial lump sum present value on the determination date
and (ii) the aggregate amount of the previous SPP Benefit Transfer Credits to
the Participant’s Account increased by assumed earnings at an annual rate equal
to the sum of the average of the applicable Stable Value Crediting Rate
Alternative for the Plan Year plus two percent (2%) determined from the
crediting date through the earlier of June 5, 2012 or the determination date and
after June 5, 2012 at an annual rate equal to the sum of the average of the
applicable Intermediate-Term Bond Crediting Rate Alternative for the Plan Year
plus two percent (2%) from the later of June 5 or the crediting date through the
determination date; provided that with respect to periods that a Participant
does not receive the Enhancement on their Account, the annual rate will be equal
to the average of the applicable Stable Value Crediting Rate Alternative,
through June 5, 2012, or the Intermediate-Term Bond Crediting Rate Alternative,
after June 5, 2012, as applicable.



15

--------------------------------------------------------------------------------





(b)
If the amount of the annual or final SPP Benefit Transfer Credit is positive, a
credit will be made to the Participant’s Account. If the amount of the SPP
Benefit Transfer Credit is negative and (i) the Participant is an executive
Officer on the determination date, or (ii) the Participant is an Employee and
member of the Board, but was formerly an executive Officer, then the Plan
Administrator, in its sole discretion, may cause such Participant’s Account to
be debited by such negative amount. The debit will be made pro rata among all
distribution options of the Plan other than fixed payment dates.

(c)
The annual SPP Benefit Transfer Credit (including a negative credit) will be
made to the Participant’s Account as of the April 30 (or immediately preceding
business day) following the determination date. In the case of a Participant who
is an executive Officer, the Plan Administrator, in its sole discretion, may
cause such transfer will be made and determined on or about the last business
day prior to the end of the Company’s Fiscal Year.

(d)
For purposes of this section, “determination date” means on or about March 31;
provided that in the case of a Participant who is an executive Officer, the Plan
Administrator, in its sole discretion, may cause the “determination date” to be
on or about the last business day prior to the end of the Company’s Fiscal Year.

(e)
Upon a Plan termination on account of a Change-in-Control under Section 8.3.2,
the Plan Administrator shall credit to a Participant’s Account as of the Plan
termination effective date an SPP Benefit Transfer Credit as determined in this
Section 3.3.3 as of the Plan termination effective date.

(f)
Notwithstanding the foregoing, a Participant’s final SPP Benefit Transfer Credit
will be determined within 60 days following his or her Termination of Employment
as defined under Section 1.2.44(a).

(g)
Notwithstanding the foregoing, determination of the amount of a Participant’s
SPP Benefit Transfer Credit under Paragraph (b) is subject to the calculation of
the Participant’s SPP III benefit, if any, under Section A-4.3 of Appendix A.

3.3.4    Forfeiture. A Participant’s SPP Benefit Transfer Credits under this
Section 3.3 and corresponding earnings adjustments under Section 4 are subject
to forfeiture at the time and in the amount provided under Sections 3.3.3(b) and
5.4 and Section A-5 of Appendix A.
3.4    ESBP Benefit Transfer Credits.
3.4.1    Eligibility. A Participant who satisfies Section 2.1, who has received
an initial ESBP Benefit Transfer Credit under the Plan, who is employed by a
Participating Employer during the a Plan Year, and who has provided advance
written notice of his retirement/termination date prior to January 11, 2006 will
receive an annual ESBP Benefit Transfer Credit to his Account under the Plan.
(a)
For each Plan Year, the annual ESBP Benefit Transfer Credit will be the
difference between (i) the ESBP Benefit determined as of the last day of the
Plan Year as expressed as the actuarial lump sum present value on the
determination date, and (ii) the aggregate amount of the previous ESBP Benefit
Transfer Credits to the Participant’s Account increased by earnings at an annual
rate equal to the sum of



16

--------------------------------------------------------------------------------





the average of the applicable Stable Value Crediting Rate Alternatives plus two
percent (2%), from the crediting dates through the earlier of June 5, 2012 or
the determination date and after June 5, 2012 at an annual rate equal to the sum
of the average of the applicable Intermediate-Term Bond Crediting Rate
Alternative for the Plan Year plus two percent (2%) from the later of June 5 or
the crediting date through the determination date.
(b)
The credit to the Participant’s Account will be made as of the April 30 (or
immediately preceding business day) following the determination date.

(c)
For purposes of this section, “determination date” means on or about March 30.

(d)
Upon a Change-in-Control, the Plan Administrator shall credit to a Participant’s
Account as of the date of the Change-in-Control an ESBP Benefit Transfer Credit
as determined in this Section 3.4. as of the date of the Change-in-Control.

(e)
Notwithstanding the foregoing, a final annual ESBP Benefit Transfer Credit will
be made to the Participant’s Account 60 days following a Participant’s
Termination of Employment as defined under Section 1.2.44(a).

3.4.2    Forfeiture. A Participant who has a Termination of Employment as
defined under Section 1.2.44(a) prior to the attainment of age 55 and completion
of 5 Years of Service will forfeit his or her ESBP Benefit Transfer Credits, and
an amount of Earnings Credits and Enhancement equal to the investment
adjustments that would have been credited on the ESBP Benefit Transfer Credits
at the Stable Value Crediting Rate Alternative plus an annual rate of two
percent (2%) through the earlier of June 5, 2012 or his or her Termination of
Employment and for periods after June 5, 2012, at the Intermediate-Term Bond
Crediting Rate Alternative plus an annual rate of two percent (2%). The amount
to be forfeited will be made prorata among all distribution options of the Plan.
3.5    Discretionary Credits. The Company in its sole and absolute discretion
may determine in writing for each Participant an amount that shall be credited
the Participant’s Account as a Discretionary Credit. Any Discretionary Credit to
an executive Officer will require the approval of the Compensation Committee of
the Board. The Plan Administrator shall credit to a Participant’s Account the
amount of a Participating Employer’s Discretionary Credit, if any, determined
for that Participant under this Section. Such amount shall be credited as nearly
as practicable as of the time or times fixed by the Participating Employer when
awarding such credit. Any special provisions relating to Discretionary Credits
made on behalf of a Participating Employer’s Employees will be set forth on an
exhibit to the Plan Statement.


17

--------------------------------------------------------------------------------





SECTION 4
ADJUSTMENTS OF ACCOUNTS
4.1    Establishment of Accounts. There shall be established for each
Participant an Account which shall be adjusted as provided under Section 4.
4.2    Adjustments of Accounts. On each Valuation Date, the Plan Administrator
shall cause the value of the Account (or subaccount) to be increased (or
decreased) for distributions, withdrawals, credits, debits and investment
income, gains or losses charged to the Account.
4.3    Investment Adjustment. The investment income, gains and losses shall be
determined for the Accounts in accordance with the following:
4.3.1    Participant Elections. In accordance with Plan Rules and procedures
established by the Plan Administrator, each Participant shall prospectively
elect, as part of the initial enrollment process, and from time to time
thereafter, one or more Crediting Rate Alternatives that shall be used to
measure income, gains and losses until the next Valuation Date.
4.3.2    Default Rate. If a Participant fails to designate one or more Crediting
Rate Alternatives to be used to measure income, gains and losses with respect to
amounts credited to his or her Account, such amounts will be deemed to be
invested in a default Crediting Rate Alternative designated by the Plan
Administrator in accordance with Plan Rules.
4.3.3    Crediting. As of each Valuation Date, each Participant’s Account shall
be adjusted for income, gains and losses as if the Account had in fact been
invested in the Crediting Rate Alternative(s) so selected.
4.3.4    Responsibility for Investing Adjustments. The Plan Administrator will
not be responsible in any manner to any Participant, Beneficiary or other person
for any damages, losses or liabilities, costs or expenses of any kind arising in
connection with any designation or elimination of a Crediting Rate Alternative
or a Participant’s election of a Crediting Rate Alternative.
4.4    Enhancement.
4.4.1    General Rule. The Account of each Participant who is employed by the
Company or other Affiliate for the entire calendar month will be credited by an
amount equal to the Enhancement multiplied by the balance of the Account on the
first day of the month. On the last business day of each month, this amount will
be credited according to the Crediting Rate Alternatives in effect for new
Deferral Credits.
4.4.2    Exception. The Plan Administrator, in its sole discretion, may
determine that no Enhancement will be credited with respect to the Participant
during the remainder of the Company’s Fiscal Year in which the Participant
becomes an executive Officer or during any of the Company’s Fiscal Years
beginning after the date the Participant becomes an executive Officer; provided
that the Plan Administrator, in its sole discretion, can cause the forfeiture of
the Enhancement credited to a Participant’s Account during the Company’s Fiscal
Year in which a Participant initially becomes an executive Officer. If a
Participant ceases to be an executive Officer, the Plan Administrator, in its
sole discretion, can cause the Account of any such Participant to be credited
with an Enhancement in accordance with the rules of Section 4.4.1 for any months
in the Company’s Fiscal Year following the date on which the Participant ceased
to be an executive Officer.


18

--------------------------------------------------------------------------------





4.5    Account Adjustments Upon a Change-in-Control or Plan Termination.
4.5.1    In the event of a Plan termination following a Change-in-Control under
Section 8.3.2 that causes a Trust to be established and funded pursuant to
Section 7.3 where distribution of a Participant’s Account may not be made from
the Trust within 60 days of the event because of restrictions imposed by Code
section 409A, then the Participant’s Account as of the date of such event will
no longer receive adjustments determined pursuant to Sections 4.3 and 4.4.
4.5.2    On and after the date of an event described in Section 4.5.1, the
Account will have an investment adjustment determined at an annual rate equal to
the sum of the 10-Year U.S. Treasury Note plus 2%. The 10-Year U.S. Treasury
Note rate will be determined as of the date of the Plan termination under
Section 8.3.2, or if no such rate is available on that date, the immediately
preceding date such rate is available, and reset each calendar quarter as
necessary.


19

--------------------------------------------------------------------------------





SECTION 5
VESTING
5.1    Deferral Credits and Restoration Match Credits. Deferral Credits and
Restoration Match Credits (and related Earnings Credits) of each Participant
shall be fully (100%) vested and nonforfeitable at all times except as otherwise
provided.
5.2    Discretionary Credits. A Participant will be vested in any Discretionary
Credits (and related Earnings Credits) as provided by the Plan Administrator
when such amounts are credited to the Participant’s Account.
5.3    Enhancement.
5.3.1    General Rule. Except as provided under Section 4.4.2, the Enhancement
credited to a Participant’s Account will become fully vested and nonforfeitable
upon the earliest occurrence of any of the following events while the
Participant is still in the employment of a Participating Employer or other
Affiliate: (i) the Participant’s death; (ii) the last day of the calendar month
in which a Participant attains age sixty-five (65) years; (iii) the
determination that the Participant is Disabled; (iv) the occurrence of a
Change-in-Control; (v) the Participant’s completion of five (5) Years of
Service; or (vi) such other date as provided in writing to a Participant from
the Plan Administrator.
5.3.2    Forfeiture. Any forfeiture of the Enhancement will occur as soon as
practicable after the Participant’s Termination of Employment. Forfeiture of the
Enhancement that is not vested under Section 5.3.1 is limited to the aggregate
amount of the Enhancement credited with respect to such amounts determined
without regard to Earnings Credits on such Enhancement. The amount of the
Enhancement to be forfeited will be debited prorata against the Participant’s
distribution options.
5.4    SPP Benefit Transfer Credit. A Participant has a forfeiture of the SPP
Benefit to the extent there is a debit as provided in Section 3.3 or Appendix A.
The forfeiture amount will be debited against a Participant’s Account. The debit
will be made prorata among all distribution options of the Plan.
5.5    ESBP Benefit Transfer Credit. A Participant has a forfeiture of the ESBP
Benefit to the extent there is forfeiture as provided in Section 3.4.2. The
forfeiture amount will be debited against a Participant’s Account. The debit
will be made prorata among all the Participant’s distribution options under the
Plan.
5.6    Failure to Cooperate; Misinformation or Failure to Disclose. A
Participant’s Account is subject to forfeiture as provided under Sections 2.6.1.


20

--------------------------------------------------------------------------------





SECTION 6
DISTRIBUTION
6.1    Distribution Elections. Except as otherwise specifically provided in this
Plan, a Participant may irrevocably elect for each Plan Year the form and time
of distribution of the credits made to his or her Account for such Plan Year.
6.2    General Rule. A Participant’s distribution election relating to Deferral
Credits must be made prior to the date the Participant’s deferral election
becomes irrevocable. The election shall be made in the form and manner
prescribed by Plan Rules. Distribution elections for Base Salary deferrals will
also apply to Restoration Match Credits related to the same Plan Year. Earnings
Credits and Enhancements will be distributed in the same form and time as in
effect for the related Account credit. All Discretionary Credits will be
distributed in the form of a single lump sum as of the time determined under
Section 6.2.2(b).
6.2.1    Form of Distribution. The Participant may elect among the following
forms of distribution.
(a)
Installments. A series of annual installments made over either five (5) years or
ten (10) years commencing at a time provided under Section 6.2.2(a) or (b). For
purposes of Code section 409A, installment payments will be treated as a series
of separate payments at all times.

(b)
Lump Sum. A single lump sum payment.

6.2.2    Time of Payment. The Participant may elect among the distribution
commencement times described in this section; provided that: (y) SPP Benefit
Transfer Credits determined pursuant to Appendix A, Section A-4.3 will be
distributed as provided in Section 6.2.5(b), and (z) SPP Benefit Transfer
Credits, other than those pursuant to Appendix A, Section A-4.3, as well as
unvested ESBP Benefit Transfer Credits may not be distributed on a fixed payment
date as described in paragraph (c).
(a)
Termination of Employment. Within 60 days following the Participant’s
Termination of Employment, other than on account of death.

(b)
One-Year Anniversary of Termination of Employment. Within 60 days following the
one-year anniversary of the Participant’s Termination of Employment, other than
on account of death.

(c)
Fixed Payment Date. Within 60 days of January 1 of the calendar year elected by
the Participant at the time of deferral. If a Participant has a Termination of
Employment as defined in Section 1.2.44 prior to the fixed payment date, such
amount shall be paid on the earlier of: (i) within 60 days following January 1
in the tenth year following the year of the Termination of Employment, or (ii)
January 1 of the calendar year elected by the Participant at the time of
deferral. The Plan Administrator will establish Plan Rules, procedures and
limitations on establishing the number and times of the fixed payment dates
available for Participants to elect.



21

--------------------------------------------------------------------------------





(d)
Payouts in 2008 and 2009. During 2007 and 2008, consistent with transition
relief available under Code section 409A, and subject to Plan Rules:

(i)
Participants had an opportunity to elect during 2007 to receive a distribution
of all or a portion of their Account valued as of December 31, 2007 to be
distributed in January 2008.

(ii)
Participants had an opportunity to elect during 2007 to receive a distribution
of all or a portion of their Bonus Deferral Credits for 2007 and Performance
Share Awards in 2004, if any, to be credited under this Plan in 2008, to be
distributed on the date such Bonus Deferral Credits or Performance Share Awards
would otherwise have been credited to this Plan, or, with respect to such
Performance Share Awards, such other date as specified in the election form.

(iii)
Participants had an opportunity to elect during 2008 to receive a distribution
of all or a portion of their Account valued as of December 31, 2008 to be
distributed in January 2009.

(iv)
Participants had an opportunity to elect during 2008 to receive a distribution
of all or a portion of their Bonus Deferral Credits for 2008, if any, to be
credited under this Plan in 2009, to be distributed on the date such Bonus
Deferral Credits would otherwise have been credited to this Plan.

6.2.3    Installment Amounts. The amount of the annual installments shall be
determined by dividing the amount of the vested portion of the Account as of the
most recent Valuation Date preceding the date the installment is being paid by
the number of remaining installment payments to be made (including the payment
being determined).
6.2.4    Small Benefit. Subject to Section 6.3, in the event that the vested
Account balance of a Participant who has died or experienced a Termination of
Employment under the Plan is less than the applicable dollar amount under Code
section 402(g)(1)(B) for that Plan Year as of the date on which the Plan
Administrator makes such determinations, the Plan Administrator (on behalf of
the Company) reserves the right to have the Participant’s entire Account paid in
the form of a single lump sum payment, provided the Plan Administrator’s
exercise of discretion (on behalf of the Company) complies with the requirements
of Treas. Reg. Sec. 1.409A-3(j)(4)(v).
6.2.5    Default. If for any reason a Participant shall have failed to make a
timely designation of the form or time of distribution with respect to credits
for a Plan Year (including reasons entirely beyond the control of the
Participant), except as provided in Section 6.2.6, the distribution shall be
made as indicated below:
(a)
In the case of SPP Benefit Transfer Credits, other than those pursuant to
Appendix A, Section A-4.3 - a single lump sum within 60 days following the
one-year anniversary of the Participant’s Termination of Employment.



22

--------------------------------------------------------------------------------





(b)
In the case of SPP Benefit Transfer Credits pursuant to Appendix A, Section
A-4.3:

(i)
Twenty-four (24) monthly installment payments commencing within 60 days
following the Participant’s Termination of Employment;

(ii)
Each monthly installment payment will be determined by dividing: (A) the amount
of the vested portion of the Account attributable to Appendix A, Section A-4.3
and an amount of Earnings Credits equal to the investment adjustment that would
have been credited on such SPP Benefit Transfer Credits at the Stable Value
Crediting Rate Alternative through the most recent Valuation Date preceding the
earlier of June 5, 2012 or date the installment is due, and after June 5, 2012,
at the Intermediate-Term Bond Crediting Rate Alternative through the most recent
Valuation Date preceding the date the installment is due, by (B) twenty-four
(24), less the number of monthly installment payments that have previously been
made from the Plan.

(c)
In all other cases - a single lump sum payment within 60 days following the
Participant’s Termination of Employment.

6.2.6    Crediting of Amounts after Termination of Employment or Benefit
Distribution. Notwithstanding any provision in this Plan Statement to the
contrary other than Section 6.3:
(a)
Deferral and Restoration Match Credits.

(i)
Lump Sum Distribution. If Deferral or Restoration Match Credits are due after
the complete distribution of the Participant’s vested Account balance, or
subaccount balance to which such Deferral or Restoration Match Credit relate,
then such subsequent credits will be made to the Account and paid to the
Participant in a single lump sum cash payment within 60 days of being credited
to the Account.

(ii)
Installment Distribution. If Deferral or Restoration Match Credits are due after
a related installment distribution occurs, then such subsequent credits will be
made to the Account and included in the Account balance to determine the amount
of the remaining scheduled payments as applicable.

(b)
SPP or ESBP Benefit Transfer Credit. The SPP Benefit Transfer Credit other than
those pursuant to Appendix A, Section A-4.3 or ESBP Benefit Transfer Credit, as
applicable, arising after a Participant’s Termination of Employment pursuant to
Sections 3.3.3(f) and 3.4.1(e) shall be distributed as follows:

(i)
For amounts accruing prior to January 1, 2014, in a single lump sum within 60
days following the Termination of Employment; and

(ii)
For amounts accruing on or after January 1, 2014,



23

--------------------------------------------------------------------------------





(A)
If the SPP Benefit Transfer Credit is due after the complete distribution of the
Participant’s vested Account balance, or subaccount balance to which such Credit
relates, then such Credit will be made to the Account and paid to the
Participant in a single lump sum payment within 60 days of being credited to the
Account;

(B)
If the SPP Benefit Transfer Credit is due after a related installment
distribution occurs, then such subsequent Credit will be made to the Account and
included in the Account balance to determine the amount of the remaining
scheduled payments as applicable; and

(C)
If the SPP Benefit Transfer Credit is due prior to the commencement of payment
to which such credit relates, distribution shall be made at the time and in the
manner elected by the Participant or pursuant to the Plan’s rule, all as
provided in Section 6.2.2.



6.2.7    Vesting in Benefits After the Distribution Date. No portion of a
Participant’s Account will be distributed prior to being vested. Subject to
Section 6.3, if Participant is scheduled to receive a distribution of a portion
of his or her Account that is not vested, such unvested amount will not be paid
until subsequently vested, at which time it will be paid out in accordance with
the respective distribution election.
6.2.8    No Spousal Rights. No spouse, former spouse, Beneficiary or other
person shall have any right to participate in the Participant’s designation of a
form or time of payment.
6.3    Six-Month Suspension for Specified Employees. Notwithstanding any other
provision in this Section 6 to the contrary, if a Participant is a Specified
Employee at Termination of Employment, then any distributions arising on account
of the Participant’s Termination of Employment (other than on account of death)
that are due shall be suspended and not be made until (6) months have elapsed
since such Participant’s Termination of Employment (or, if earlier, upon the
date of the Participant’s death). Any payments that were otherwise payable
during the six-month suspension period referred to in the preceding sentence,
will be paid within 60 days after the end of such six-month suspension period.
6.4    Distribution on Account of Death; Distribution Following Death. Upon the
death of a Participant prior to Termination of Employment or other distribution
trigger, the Participant’s Account balance will be paid to the Participant’s
Beneficiary in a single lump sum within 90 days following the Participant’s
death. Upon the death of a Participant following Termination of Employment or
other distribution trigger, distribution will continue in the same form and at
the same time it was scheduled to be paid to the Participant, subject to Section
6.3.
6.5    Distribution on Account of Unforeseeable Emergency.
6.5.1    When Available. A Participant may receive a distribution from the
vested portion of his or her Account (which shall be deemed to include the
deferral that would have been made but for the cancellation under Section 6.5.3)
if the Plan Administrator determines that such distribution is on account of an
Unforeseeable Emergency and the conditions in Section 6.5.2 have been fulfilled.
To receive such a distribution, the Participant must request a distribution by
filing an application with the Plan Administrator and furnish such supporting
documentation as the Plan


24

--------------------------------------------------------------------------------





Administrator may require. In the application, the Participant shall specify the
basis for the distribution and the dollar amount to be distributed. If such
request is approved by the Plan Administrator, distribution shall be made in a
lump sum payment within 60 days following the approval by the Plan Administrator
of the completed application.
6.5.2    Limitations. The amount that may be distributed with respect to a
Participant’s Unforeseeable Emergency shall not exceed the amounts necessary to
satisfy the emergency plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship), and/or cancellation of deferrals pursuant to Section
6.5.3, provided the determination of such limitation is consistent with the
requirements of Code section 409A(a)(2)(B)(ii).
6.5.3    Cancellation of Deferral Elections. As provided by Section 2.12, in the
event of a distribution under Section 6.5.1 the Plan Administrator will cancel
the Participant’s deferral elections for the balance of the applicable Plan
Year.
6.6    Designation of Beneficiaries.
6.6.1    Right to Designate or Revoke.
(a)
Each Participant may designate one or more primary Beneficiaries or secondary
Beneficiaries to receive all or a specified part of such Participant’s vested
Account in the event of such Participant’s death. If fewer than all designated
primary or secondary Beneficiaries predecease the Participant, then the amount
of such predeceased Beneficiary’s portion shall be allocated to the remaining
primary or secondary Beneficiaries, as the case may be.

(b)
The Participant may change or revoke any such designation from time to time
without notice to or consent from any spouse, any person named as Beneficiary or
any other person.

(c)
No such designation, change or revocation shall be effective unless completed
and filed with the Plan Administrator in accordance with Plan Rules during the
Participant’s lifetime.

6.6.2    Failure of Designation. If a Participant:
(a)
fails to designate a Beneficiary,

(b)
designates a Beneficiary and thereafter revokes such designation without naming
another Beneficiary, or

(c)
designates one or more Beneficiaries and all such Beneficiaries so designated
fail to survive the Participant, such Participant’s vested Account, shall be
payable to the first class of the following classes of automatic Beneficiaries:

Participant’s surviving spouse
Representative of Participant’s estate




25

--------------------------------------------------------------------------------





6.6.3    Disclaimers by Beneficiaries. A Beneficiary entitled to a distribution
of all or a portion of a deceased Participant’s vested Account may disclaim an
interest therein subject to the Plan Rules.
6.6.4    Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:
(a)
If there is not sufficient evidence that a person designated as a Beneficiary
was living at the time of the death of the Participant, it shall be deemed that
the Beneficiary was not living at the time of the death of the Participant.

(b)
The automatic Beneficiaries specified in Section 6.6.2 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death (subject to Section 6.6.3) so that, if a Beneficiary
survives the Participant but dies before the receipt of all payments due such
Beneficiary hereunder, such remaining payments shall be payable to the
representative of such Beneficiary’s estate.

(c)
If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. The foregoing shall not prevent the Participant from
designating a former spouse as a beneficiary on a form that is both executed by
the Participant and received by the Plan Administrator (i) after the date of the
legal termination of the marriage between the Participant and such former spouse
and (ii) during the Participant’s lifetime.

(d)
A finalized marriage (other than a common law marriage) of a Participant
subsequent to the date of filing of a Beneficiary designation shall revoke such
designation unless the Participant’s new spouse had previously been designated
as the Beneficiary.

(e)
Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

(f)
Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

6.7    Facility of Payment.
6.7.1    Legal Disability. In case of the legal disability, including minority,
of an individual entitled to receive any payment under this Plan, payment shall
be made, if the Plan Administrator shall be advised of the existence of such
condition:
(a)
to the duly appointed guardian, conservator or other legal representative of
such individual, or



26

--------------------------------------------------------------------------------





(b)
to a person or institution entrusted with the care or maintenance of the
incompetent or disable Participant or Beneficiary, provided such person or
institution has satisfied the Plan Administrator that the payment will be used
for the best interest and assist in the care of such individual, and provided
further, that no prior claim for said payment has been made by a duly appointed
guardian, conservator or other legal representative of such individual.

6.7.2    Discharge of Liability. Any payment made in accordance with the
foregoing provisions of this Section 6.7 shall constitute a complete discharge
of any liability or obligation of the Participating Employers under this Plan.
6.8    Tax Withholding. The Participating Employer (or any other person legally
obligated to do so) shall withhold the amount of any federal, state or local
income tax, payroll tax or other tax that the payer reasonably determines is
required to be withheld under applicable law with respect to any amount payable
under this Plan. All benefits otherwise due hereunder shall be reduced by the
amount to be withheld.
6.9    Payments Upon Rehire. If a Participant who is receiving installment
payments or due a deferred lump sum payment under this Plan is rehired, the
payments will continue in accordance with the prior distribution elections.
6.10    Application for Distribution. A Participant may be required to make
application to receive payment and to complete other forms and furnish other
documentation required by the Plan Administrator. Distribution shall not be made
to any Beneficiary until such Beneficiary shall have filed an application for
benefits in a form acceptable to the Plan Administrator and such application
shall have been approved by the Plan Administrator and the Plan Administrator
has determined that the applicant is entitled to payment.
6.11    Acceleration of Distributions. The Plan Administrator in its sole
discretion may exercise discretion on behalf of the Company to accelerate the
distribution of any payment under this Plan to the extent allowed under Code
section 409A.
6.12    Delay of Distributions. The Plan Administrator in its sole discretion
may exercise discretion on behalf of the Company to delay the distribution of
any payment under this Plan to the extent allowed under Code section 409A,
including, but not limited to, as necessary to maximize the Company’s tax
deductions as allowed pursuant to Code section 162(m) or to avoid violation of
federal securities or other applicable law.


27

--------------------------------------------------------------------------------





SECTION 7
SOURCE OF PAYMENTS; NATURE OF INTEREST
7.1    Source of Payments.
7.1.1    General Assets. Each Participating Employer will pay, from its general
assets, the distribution of the Participant’s Account under Section 6, and all
costs, charges and expenses relating thereto.
7.1.2    Trust. Upon a Change-in-Control that causes the Plan to be terminated
under Section 8.3.2, the trustee of the Trust will make distributions to
Participants and Beneficiaries from the Trust in satisfaction of a Participating
Employer’s obligations to make distributions under this Plan in accordance with
and subject to the terms of the Trust to the extent such payments are not
otherwise made directly by the Participating Employer.
7.2    Unfunded Obligation. The obligation of the Participating Employers to
make payments under this Plan constitutes only the unsecured (but legally
enforceable) promise of the Participating Employers to make such payments.
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, claims or interests in any specific property or
assets of the Company or a Participating Employer, nor shall they be
beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Company.
7.3    Establishment of Trust. The Participating Employers shall have no
obligation to establish or maintain any fund, trust or account (other than a
bookkeeping account or reserve) for the purpose of funding or paying the
benefits promised under this Plan except as provided in the Trust. The
Participating Employers may from time to time transfer to the Trust cash, or
other marketable securities or other property acceptable to the trustee in
accordance with the terms of the Trust. If the Participating Employers have
deposited funds in the Trust, such funds shall remain the sole and exclusive
property of the Participating Employer that deposited such funds.
7.4    Spendthrift Provision. Except as otherwise provided in this Section 7.4,
no Participant or Beneficiary shall have any interest in any Account which can
be transferred nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while in the
possession or control of the Participating Employers. The Plan Administrator
shall not recognize any such effort to convey any interest under this Plan. No
benefit payable under this Plan shall be subject to attachment, garnishment, or
execution following judgment or other legal process before actual payment to
such person.
7.4.1    Right to Designate Beneficiary. The power to designate Beneficiaries to
receive the Account of a Participant in the event of such Participant’s death
shall not permit or be construed to permit such power or right to be exercised
by the Participant so as thereby to anticipate, pledge, mortgage or encumber
such Participant’s Account or any part thereof, and any attempt of a Participant
so to exercise said power in violation of this provision shall be of no force
and effect and shall be disregarded by the Participating Employers.
7.4.2    Plan Administrator’s Right to Exercise Discretion. This Section 7.4
shall not prevent the Plan Administrator from exercising, in its discretion, any
of the applicable powers and options granted to it under any applicable
provision hereof.


28

--------------------------------------------------------------------------------





7.5    Compensation Recovery (Recoupment). Notwithstanding any other provision
of the Plan, a Participant who becomes subject to the Company’s recoupment
policy as adopted by the Compensation Committee of the Company’s Board of
Directors and amended from time to time (“Recoupment Policy”) may have all or a
portion of his or her benefit under this Plan forfeited and/or all or a portion
of any distributions payable to the Participant or his or her Beneficiary
recovered by the Company.
7.5.1    Any Deferral Credit and related Earnings Credits resulting from the
deferral of Eligible Compensation that is subject to recovery under the
Recoupment Policy may be forfeited and, in such event, a corresponding
adjustment will be made to the Participant’s Account balance.
7.5.2    If a Participant has commenced distributions and is subject to a claim
for recovery under the Recoupment Policy, then the Company may, subject to any
limitations under Code section 409A, retain all or any portion of the
Participant’s (or his or her Beneficiary’s) taxable distribution, net of state,
federal or foreign tax withholding, to satisfy such claim.


29

--------------------------------------------------------------------------------





SECTION 8
ADOPTION, AMENDMENT AND TERMINATION
8.1    Adoption. With the prior approval of the Plan Administrator, an Affiliate
may adopt the Plan and become a Participating Employer by furnishing to the Plan
Administrator a certified copy of a resolution of its board of directors
adopting this Plan.
8.2    Amendment.
8.2.1    General Rule.     The Company, by action of its Board of Directors, or
by action of a person so authorized by resolution of the Board of Directors and
subject to any limitations or conditions in such authorization, may at any time
amend the Plan, in whole or in part, for any reason, including but not limited
to tax, accounting or insurance changes, a result of which may be to terminate
the Plan for future deferrals provided, however, that no amendment shall be
effective to decrease the benefits, nature or timing thereof payable under the
Plan to any Participant with respect to deferrals made (and benefits thereafter
accruing) prior to the date of such amendment. Written notice of any amendment
shall be given each Participant then participating in the Plan.
8.2.2    Amendment to Benefit of Executive Officer. Any amendment to the benefit
of an executive Officer under this Plan, to the extent approval of such
amendment by the Board would be required by the Securities and Exchange
Commission and its regulations or the rules of any applicable securities
exchange, will require the approval of the Board.
8.2.3    No Oral Amendments. No modification of the terms of this Plan Statement
shall be effective unless it is in writing. No oral representation concerning
the interpretation or effect of this Plan Statement shall be effective to amend
this Plan Statement.
8.3    Termination and Liquidation.
8.3.1    General Rule.
(a)
To the extent necessary or reasonable to comply with any changes in law, the
Board may at any time terminate and liquidate this Plan, provided such
termination and liquidation satisfies the requirements of Code section 409A.

(b)
To the extent that a Participant’s benefit under the Plan will be immediately
included in the income of the Participant, as determined by a court of competent
jurisdiction or the Internal Revenue Service, to the extent permitted under Code
section 409A, the Board may terminate and liquidate this Plan, in whole or in
part, as it relates to the impacted Participant.

8.3.2    Plan Termination and Liquidation on Account of a Change-in-Control.
Upon a Change-in-Control, the Plan will terminate and payment of all amounts
under the Plan will be accelerated if and to the extent provided in this Section
8.3.2.
(a)
The Plan will be terminated effective as of the first date on which there has
occurred both (i) a Change-in-Control under Section 1.2.8, and (ii) a funding of
the Trust on account of such Change-in-Control (referred to herein as the “Plan
termination effective date”) unless, prior to such Plan termination effective
date, the Board affirmatively determines that the Plan will not be terminated as
of such effective date. The Board will be deemed to have taken action to
irrevocably



30

--------------------------------------------------------------------------------





terminate the Plan as of the Plan termination effective date by its failure to
affirmatively determine that the Plan will not terminate as of such date.
(b)
The determination by the Board under paragraph (a) constitutes a determination
that such termination will satisfy the requirements of Code section 409A,
including an agreement by the Company that it will take such additional action
or refrain from taking such action as may be necessary to satisfy the
requirements necessary to terminate and liquidate the Plan under paragraph (c)
below.

(c)
In the event the Board does not affirmatively determine not to terminate the
Plan as provided in paragraph (a), such termination shall be subject to either
(i) or (ii), as follows:

(i)
If the Change-in-Control qualifies as a “change in control event” for purposes
of Code section 409A, payment of all amounts under the Plan will be accelerated
and made in a lump sum as soon a administratively practicable but not more than
90 days following the Plan termination effective date, provided the requirements
of Treasury Regulation Section 1.409A-3(j)(4)(ix)(B) have been satisfied.

(ii)
If the Change-in-Control does not qualify as a “change in control event” for
purposes of Code section 409A, payment of all amounts under the Plan will be
accelerated and made in a lump sum as soon as administratively practicable but
not more than 60 days following the 12 month anniversary of the Plan termination
effective date, provided the requirements of Treasury Regulation Section
1.409A-3(j)(4)(ix)(C) have been satisfied.



31

--------------------------------------------------------------------------------





SECTION 9
CLAIM PROCEDURES
9.1    Claims Procedure. Until modified by the Plan Administrator, the claim and
review procedures set forth in this Section shall be the mandatory claim and
review procedures for the resolution of disputes and disposition of claims filed
under this Plan. An application for a distribution or withdrawal shall be
considered as a claim for the purposes of this Section.
9.1.1    Initial Claim. An individual may, subject to any applicable deadline,
file with the Plan Administrator a written claim for benefits under this Plan in
a form and manner prescribed by the Plan Administrator.
(a)
If the claim is denied in whole or in part, the Plan Administrator shall notify
the claimant of the adverse benefit determination within ninety (90) days after
receipt of the claim.

(b)
The ninety (90) day period for making the claim determination may be extended
for ninety (90) days if the Plan Administrator determines that special
circumstances require an extension of time for determination of the claim,
provided that the Plan Administrator notifies the claimant, prior to the
expiration of the initial ninety (90) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.

9.1.2    Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant.
(a)
The specific reasons for the adverse determinations,

(b)
references to the specific provisions of this Plan Statement (or other
applicable Plan document) on which the adverse determination is based,

(c)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary, and

(d)
a description of the claim and review procedures, including the time limits
applicable to such procedure, and a statement of the claimant’s right to bring a
civil action under ERISA section 502(a) following an adverse determination on
review.

9.1.3    Request for Review. Within sixty (60) days after receipt of an initial
adverse benefit determination notice, the claimant may file with the Plan
Administrator a written request for a review of the adverse determination and
may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.
9.1.4    Claim on Review. If the claim, upon review, is denied in whole or in
part, the Plan Administrator shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.
(a)
The sixty (60) day period for deciding the claim on review may be extended for
sixty (60) days if the Plan Administrator determines that special circumstances



32

--------------------------------------------------------------------------------





require an extension of time for determination of the claim, provided that the
Plan Administrator notifies the claimant, prior to the expiration of the initial
sixty (60) day period, of the special circumstances requiring an extension and
the date by which a claim determination is expected to be made.
(b)
In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.

(c)
The Plan Administrator’s review of a denied claim shall take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

9.1.5    Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant.
(a)
the specific reasons for the denial,

(b)
references to the specific provisions of this Plan Statement (or other
applicable Plan document) on which the adverse determination is based,

(c)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits,

(d)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about such procedures, and

(e)
a statement of the claimant’s right to bring an action under ERISA section
502(a).

9.2    Rules and Regulations.
9.2.1    Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Plan Administrator.
9.2.2    Specific Rules.
(a)
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the established claim
procedures. The Plan Administrator may require that any claim for benefits and
any request for a review of a denied claim be filed on forms to be furnished by
the Plan Administrator upon request.

(b)
All decisions on claims and on requests for a review of denied claims shall be
made by the Plan Administrator unless delegated as provided for in the Plan, in
which



33

--------------------------------------------------------------------------------





case references in this Section 9 to the Plan Administrator shall be treated as
references to the Plan Administrator’s delegate.
(c)
Claimants may be represented by a lawyer or other representative at their own
expense, but the Plan Administrator reserves the right to require the claimant
to furnish written authorization and establish reasonable procedures for
determining whether an individual has been authorized to act on behalf of a
claimant. A claimant’s representative shall be entitled to copies of all notices
given to the claimant.

(d)
The decision of the Plan Administrator on a claim and on a request for a review
of a denied claim may be provided to the claimant in electronic form instead of
in writing at the discretion of the Plan Administrator.

(e)
In connection with the review of a denied claim, the claimant or the claimant’s
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information
necessary to make a benefit determination accompanies the filing.

(f)
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.

(g)
The claims and review procedures shall be administered with appropriate
safeguards to that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

(h)
The Plan Administrator may, in its discretion, rely on any applicable statute of
limitation or deadline as a basis for denial of any claim.

9.3    Limitations and Exhaustion.
9.3.1    Claims. No claim shall be considered under these administrative
procedures unless it is filed with the Plan Administrator within two (2) years
after the Participant knew (or reasonably should have known) of the general
nature of the dispute giving rise to the claim. Every untimely claim shall be
denied by the Plan Administrator without regard to the merits of the claim.
9.3.2    Lawsuits. No suit may be brought by or on behalf of any Participant or
Beneficiary on any matter pertaining to this Plan unless the action is commenced
in the proper forum within two (2) years from the earlier of:
(a)
the date the Participant knew (or reasonably should have known) of the general
nature of the dispute giving rise to the action, or

(b)
the date the claim was denied.

9.3.3    Exhaustion of Remedies. These administrative procedures are the
exclusive means for resolving any dispute arising under this Plan. As to such
matters:


34

--------------------------------------------------------------------------------





(a)
no Participant or Beneficiary shall be permitted to litigate any such matter
unless a timely claim has been filed under these administrative procedures and
these administrative procedures have been exhausted, and

(b)
determinations by the Plan Administrator (including determinations as to whether
the claim was timely filed shall be afforded the maximum deference permitted by
law.

9.3.4    Imputed Knowledge. For the purpose of applying the deadlines to file a
claim or a legal action, knowledge of all facts that a Participant knew or
reasonably should have known shall be imputed to every claimant who is or claims
to be a Beneficiary of the Participant or otherwise claims to derive an
entitlement by reference to the Participant for the purpose of applying the
previously specified periods.


35

--------------------------------------------------------------------------------





SECTION 10
PLAN ADMINISTRATION
10.1    Plan Administration
10.1.1    Administrator. The Company’s Vice President, Pay & Benefits (or any
successor thereto) is the “administrator” of the Plan for purposes of section
3(16)(A) of ERISA. Except as otherwise expressly provided herein, the Plan
Administrator shall control and manage the operation and administration of this
Plan and make all decisions and determinations.
10.1.2    Authority and Delegation. The Plan Administrator is authorized to:
(a)
Appoint one or more individuals or entities and delegate such of his or her
powers and duties as he or she deems desirable to any individual or entity, in
which case every reference herein made to Plan Administrator shall be deemed to
mean or include the individual or entity as to matters within their
jurisdiction. Such individual may be an officer or other employee of a
Participating Employer or Affiliate, provided that any delegation to an employee
of a Participating Employer or Affiliate will automatically terminate when he or
she ceases to be an employee. Any delegation may be rescinded at any time; and

(b)
Select, employ and compensate from time to time such agents or consultants as
the Plan Administrator may deem necessary or advisable in carrying out its
duties and to rely on the advice and information provided by them.

10.1.3    Determination. The Plan Administrator shall make such determinations
as may be required from time to time in the administration of this Plan. The
Plan Administrator shall have the discretionary authority and responsibility to
interpret and construe this Plan Statement and to determine all factual and
legal questions under this Plan, including but not limited to the entitlement of
Participants and Beneficiaries, and the amounts of their respective interests.
Each decision of the Plan Administrator shall be final and binding upon all
parties. Benefits under the Plan will be paid only if the Plan Administrator
decides in its discretion that the applicant is entitled to them.
10.1.4    Reliance. The Plan Administrator may act and rely upon all information
reported to it hereunder and need not inquire into the accuracy thereof, nor be
charged with any notice to the contrary.
10.1.5    Rules and Regulations. Any rule, regulation, policy, practice or
procedure not in conflict or at variance with the provisions hereof may be
adopted by the Plan Administrator.
10.2    Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.
10.3    Service of Process. In the absence of any designation to the contrary by
the Plan Administrator, the General Counsel of the Company is designated as the
appropriate and exclusive


36

--------------------------------------------------------------------------------





agent for the receipt of service of process directed to this Plan in any legal
proceeding, including arbitration, involving this Plan.
10.4    Choice of Law. Except to the extent that federal law is controlling,
this Plan Statement will be construed and enforced in accordance with the laws
of the State of Minnesota.
10.5    Responsibility for Delegate. No person shall be liable for an act or
omission of another person with regard to a responsibility that has been
allocated to or delegated to such other person pursuant to the terms of the Plan
Statement or pursuant to procedures set forth in the Plan Statement.
10.6    Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Participating Employers.
10.7    Errors in Computations. It is recognized that in the operation and
administration of the Plan certain mathematical and accounting errors may be
made or mistakes may arise by reason of factual errors in information supplied
to the Plan Administrator or trustee. The Plan Administrator shall have power to
cause such equitable adjustments to be made to correct for such errors as the
Plan Administrator, in its sole discretion, considers appropriate. Such
adjustments shall be final and binding on all persons.
10.8    Indemnification. In addition to any other applicable provisions for
indemnification, the Participating Employers jointly and severally agree to
indemnify and hold harmless, to the extent permitted by law, each director,
officer and Employee of the Participating Employers against any and all
liabilities, losses, costs or expenses (including legal fees) of whatsoever kind
and nature which may be imposed on, incurred by or asserted against such person
at any time by reason of such person’s services as an administrator in
connection with this Plan, but only if such person did not act dishonestly, or
in bad faith, or in willful violation of the law or regulations under which such
liability, loss, cost or expense arises.
10.9    Notice. Any notice required under this Plan Statement may be waived by
the person entitled thereto.


37

--------------------------------------------------------------------------------





SECTION 11
CONSTRUCTION
11.1    ERISA Status. This Plan was adopted and is maintained with the
understanding that it is an unfunded plan maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees as provided in section 201(2), section 301(a)(3) and
section 401(a)(1) of ERISA. This Plan shall be interpreted and administered
accordingly.
11.2    IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement that will comply in form and operation with the
requirements of Code section 409A and this Plan will be construed and
administered in a manner that is consistent with and gives effect to such
intention.
11.3    Rules of Document Construction. In the event any provision of this Plan
Statement is held invalid, void or unenforceable, the same shall not affect, in
any respect whatsoever, the validity of any other provision of this Plan. The
titles given to the various Sections of this Plan Statement are inserted for
convenience of reference only and are not part of this Plan Statement, and they
shall not be considered in determining the scope, purpose, meaning or intent of
any provision hereof. The provisions of this Plan Statement shall be construed
as a whole in such manner as to carry out the provisions thereof and shall not
be construed separately without relation to the context.
11.4    References to Laws. Any reference in this Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation unless, under the
circumstances, it would be inappropriate to do so.
11.5    Appendices. The Plan provisions that have application to a limited
number of Participants or that otherwise do not apply equally to all
Participants may be described in an appendix to this Plan Statement. In the
event of a conflict between the terms of an appendix and the terms of the
remainder of this Plan Statement, the appendix will control.


38

--------------------------------------------------------------------------------





APPENDIX A
SPP Benefit
A-1    Purpose and Application. The purpose of this Appendix A to this Plan
Statement is to establish the rules for determining the amount of the SPP
Benefit Transfer Credit under this Plan.
A-2    Background.
A-2.1    Transfer Credits.    The Company has adopted and maintained several
nonqualified supplemental pension plans to provide retirement income to a select
group of highly compensated and key management employees in excess of the
retirement income that can be provided under the Target Pension Plan on account
of limitations imposed by the Code. Effective April 30, 2002, the Company began
converting the accrued supplemental pension benefits of certain participants to
credits under this Plan as adjusted annually to reflect changes in such
benefits.
A-2.2    Cash Balance Formula.    Effective January 1, 2003, the Target Pension
Plan was amended to add a cash balance pension plan formula (referred to as the
“personal pension account”). Depending on the date participation commences or an
election was made, a Participant who has a benefit under the Target Pension Plan
may have his or her accrued benefit under such plan based solely on the final
average pay formula (the “traditional formula”), solely on the personal pension
account, or a combination of the traditional formula (frozen as of December 31,
2002) and the personal pension account.
A-3    Definitions.
A-3.1    SPP I    “SPP I” means the Target Corporation SPP I.
A-3.2    SPP II    “SPP II” means the Target Corporation SPP II.
A-3.3    SPP III    “SPP III” means the Target Corporation SPP III.
A-4    SPP Benefit. Each Participant’s SPP Benefit is equal to the sum of the
benefits under Section A-4.1, Section A-4.2 and Section A-4.3.
A-4.1    Traditional Formula Benefit. A Participant’s SPP Benefit is the excess,
if any, of the monthly pension benefit under (a) over the monthly pension
benefit under (b):
(a)
The monthly pension benefit the Participant would be entitled to under the
Target Pension Plan, based on the “traditional formula,” if such formula were
applied

(i)
without regard to the maximum benefit limitation required by Code section 415;

(ii)
without regard to the maximum compensation limitation under Code section
401(a)(17);

(iii)
as if the definition of “certified earnings” under the Target Pension Plan for a
plan year included compensation that would have been paid in the plan year in
the absence of the Participant’s election to defer payment of



39

--------------------------------------------------------------------------------





the compensation to a later date pursuant to the provisions of a deferred
compensation plan;
(iv)
without regard to the alternative benefit formula of Sections 4.6(a)(3) and
4.6(b)(2) of the Target Pension Plan.

(b)
The monthly pension benefit the Participant is entitled to receive under the
Target Pension Plan on account of the “traditional formula.”

A-4.2    Personal Pension Account. A Participant’s SPP Benefit includes the
excess, if any, of the amount determined under (a) over the amount determined
under (b):
(a)
The amount that would have been credited each quarter (including both “pay
credits” and “interest credits”) to the Participant’s “personal pension account”
under the Target Pension Plan, if such account were applied:

(i)
without regard to the maximum benefit limitations required by Code section 415;

(ii)
without regard to the maximum compensation limitation under Code section
401(a)(17);

(iii)
as if the definition of “certified earnings” under the Target Pension Plan for a
calendar quarter included compensation that would have been paid during such
calendar quarter in the absence of the Participant’s election to defer payment
of the compensation to a later date pursuant to the provisions of a deferred
compensation plan;

(iv)
as if a distribution had been made from such account equal to any SPP Benefit
Transfer Credits made under Section 3.3.

(b)
The amount of the credits actually made to the Participant’s “personal pension
account” under the Target Pension Plan.

A-4.3    SPP III. For a Participant who was participating in SPP III, the
Participant’s SPP Benefit includes the actuarial equivalent lump sum present
value of the monthly pension benefit under (a) over the monthly pension benefit
under (b):
(a)
The monthly pension benefits determined under Section A-4.1(a) determined by
treating the Participant as five (5) years older than his or her actual age
solely for purposes of determining the early commencement factor (but in no case
shall the Participant’s age be deemed to be greater than age 65); provided,
however, the early commencement factor shall be equal to the factor in effect
under this Paragraph (a) on February 1, 2013, or, if greater, the Participant’s
actual early commencement factor under the Target Pension Plan.

(b)
The monthly pension benefits determined under Section A-4.1(a).

A-4.4    Company Determination. The actuarial lump sum present value of a
Participant’s benefit determined under this Appendix A will be determined by the
Company, in its


40

--------------------------------------------------------------------------------





sole and absolute discretion, by using such factors and assumptions as the
Company considers appropriate in its sole and absolute discretion as of the date
of distribution or transfer.
A-5    Forfeiture of SPP III Benefit.
A-5.1    Pre-Age 55 SPP III Forfeiture.     A Participant who has a Termination
of Employment prior to attaining age 55 will forfeit that portion of his or her
SPP Benefit Transfer Credit and Earnings Credit determined under Section A-5.3.
A-5.2    ICP Eligibility SPP III Forfeiture. A Participant who becomes entitled
to receive payments under an income continuation plan or policy of an Affiliate
on account of his or her Termination of Employment after attaining age 55 will
forfeit that portion of his or her SPP Benefit Transfer Credit and Earnings
Credit determined under Section A-5.3.
A-5.3    Amount of SPP III Forfeiture. A Participant’s forfeiture under Sections
A-5.1 or A-5.2 is that portion of the SPP Benefit Transfer Credits attributable
to his or her SPP Benefit determined under Section A-4.3 of Appendix A, and an
amount of Earnings Credits equal to the investment adjustment that would have
been credited on such SPP Benefit Transfer Credits at the Stable Value Crediting
Rate Alternative through June 5, 2012 and for periods after June 5, 2012, at the
Intermediate-Term Bond Crediting Rate Alternative.


 




41